McCARTY, J.
(dissenting in part).
In his answer defendant alleges that he has acqtdred title to the ground in dispute by adverse possession, and it is the only source of title pleaded by him. I shall assume, however, for the purpose of this case, the defendant may, under the allegations of adverse possession, prove title derived from any source.
There is no substantial conflict in the evidence regarding the material facts in the case. The evidence shows that Ogden *455City was first surveyed, the streets and blocks platted, in 1853. In 1869 another survey was made, and the streets and blocks again platted. It seems that this survey, like the first, failed to locate monuments, and was in other respects deficient and unsatisfactory. In 1884 W. Jenkins, a civil engineer, who had resided in Ogden all his life, and who was in a general way familiar with the map of the city, was employed by the city to survey the streets and blocks and establish monuments. What was done by Jenkins' in that regard I shall refer to later.. In the year 1870 certain parties whp had acquired possessory rights to parcels of land in lots 7, 8, and 9, respectively, in block 25, received deeds for their respective holdings from the mayor of Ogden City, who, it seems, held the land, in trust for the occupants and owners thereof. In eases where the mayor was the grantee the deeds, were executed by the city recorder. The evidence without conflict shows that in describing the different parcels of land referred to in the record, the initial or starting point, with but one exception, was the northeast corner of block 25. Ia some eases this point is referred to as “the northeast corner-' of lot 7 in block 25. ” In the exception referred to the starting- or initial point was the northwest corner of lot 7. These, corners are definitely located by the record, and there is no-controversy, neither is there any conflict or uncertainty, ia the evidence respecting their location.
For the purpose of clearly illustrating the location of Ford’s land and the distance from the north boundary line of lot 7 to the south boundary line of lot 8 in block 25, as these lines existed when the deeds were executed, I invite attention to the following diagram, which is a fac simile of the plat incorporated in the abstract of title of Ford’s ground except the dotted lines, the letters at either end of the lines-, and the figures indicating the length of the dotted lines, which do not appear on the plat in the abstract of title. This abstract of title was introduced in evidence by Ford.
“A part of lot eight (8), block twenty-five (25), plat A, Ogden City survey, beginning at a point 198 feet south and 10 rods and 6 feet west of the northeast corner of lot seven (7) of said block twenty-five (25), and running thence west *45688 feet; thence south 66 feet; thence east 88 feet; thence north 66 feet to the place of beginning — subject, however, to a fight of way over the east six (6) feet of said lands, situate in the S. E. ¼ of Sec. 29, Tp. 6 N., R. 1 W., S. L. Mer. U. S. survey. ’ ’



It is suggested that the abstract was offered by defendant for the purpose of showing how he “deraigned title.” Conceding that-it was offered and received in evidence for that purpose only, it nevertheless, when so considered, shows that the land in dispute is not covered by or included in any of the conveyances therein mentioned; in fact, it completely disproves and overthrows the very claim sought to be established by it. It is also suggested in the prevailing opinion '|hat I refer (further along in this dissenting’opinion) to a certain blue print showing the boundaries of Ford’s land with respect to adjoining properties, as fixed by his record title as having been offered in evidence by the defendant. This is error. What I do say is: “The blue print was offered and received in evidence.” No claim is made that the map is •incorrect or misleading in any particular. I therefore thought When I prepared the first draft of this dissenting opinion (and still think) that it was immaterial which side introduced it in evidence. This map, or blue print, is referred to in the *457prevailing opinion as “the official map.” I fail to find a scintilla of evidence in the record that even suggests that it is an official map; in fact, I think the evidence clearly shows to the contrary. The record shows that R. S. Corlew, a civil engineer, was employed by Ford to survey the ground and to make the map. Corlew was Ford’s witness, and on cross-examination testified in part as follows:
“Q. In May, 1913, you went down there and took some measurements for Ford, didn’t you? A. Yes, sir. Q. And you made a map of it? A. Yes, sir. Q. And some blue prints? A. Yes, sir. Q. Is this one of them? A. Yes, sir.”
Later this blue print, Plaintiff’s Exhibit B, was offered and was received in evidence as a part of plaintiff’s cross-examination of Corlew. Conceding, for the purpose of this case, that the blue print, Exhibit B, was submitted to the authorities of Ogden City by Corlew (who was not even shown to be an attaehé of the city engineer’s office or any other department of the city government), and that it was accepted and approved by them as the official map of Ogden City of lots 7, 8, and 9, block 25, these being the only lots designated and-traced on the map, it does not prove, or tend to prove, that defendant is, or ever was, the owner or in possession of the ground in dispute. ' Nor does it disprove, or tend to disprove, any allegation of the complaint. But, like the abstract of title herein referred to, it shows the south boundary of Ford’s land to be exactly where the south side or wall of the shed was erected, and where the evidence without conflict shows it has been maintained by Ford and his predecessors in interest for approximately 33 years. The blue print is referred to again further along in this dissenting opinion.
I shall now proceed to review the evidence and specifically point out wherein it shows the title to the ground in question to be in the plaintiff, and, as I view the record, the ground-lessness of defendant’s claim of title.
On November 9, 1870, Lorin Farr, as mayor of Ogden City, conveyed by warranty deed to J. Browning part of lots 7 and 8 “beginning at the northwest corner of said lot 7, and running thence east 5 rods; thence south 16 rods; thence west 5 rods; thence north 16 rods to the place of beginning. This *458land is indicated on the diagram by the letters A and B. The dotted line represents the east boundary of this piece of land. On November 18,1870, Thomas G. Odell, as recorder of Ogden City, conveyed by warranty deed to Lorin Farr parts of lots 7 and 8 ‘ ‘ commencing 10 rods west of the northeast corner of said lot 7, and running thence west 5 rods; thence south 16 rods; thence east 5 rods; thence north 16 rods to the place of beginning.” The dotted line between the letters C and D indicates the east boundary of this piece of ground. The record also shows that transfers by deed were made in 1870 of parcels of land in lots 7 and 8, other than those mentioned and that each piece of ground so conveyed extended from the north line of lot 7 south just 16 rods — 264 feet — to the then south boundary line of lot 8. . On June 4, 1870, Farr, as m¡ayor of Ogden City, conveyed by warranty deed to David H. Peery a portion of lot 9 in block 25 “commencing at the northeast corner of lot 9, and running thence south 76 feet; thence west 330 feet; thence north 76 feet; thence east 330 feet to the place of beginning.” The undisputed evidence shows that the then northeast corner of lot 9 was just 16 rods (264 feet) south from the northeast corner of block 25. The dotted lines from F to G and from G to H on lot 9, as sketched on the foregoing- diagram, indicate the south and west boundary-lines of this parcel of ground. It is admitted that this piece of ground “by mesne conveyances is now owned by the plaintiff,” respondent herein. The evidence without conflict shows that when this deed was executed the width of each of (he lots 7 and 8, north and south, was 132 feet only. The distance, therefore, from the north boundary line of lot 7 to the south boundary line of lot 8 was exactly 264 feet. It follows, therefore, that the ground in dispute is covered by and included in the deed from Farr, as mayor, to Peery. This is, or should be, decisive of this case unless the defendant has proved title by adverse possession.
During the 30 years intervening between the time of the first survey was made in 1853 and the Jenkins survey of 1884 large buildings, business blocks, were erected on lots 7, 8, and 9 in block 25. Some of these structures faced east on Washington Avenue, and others faced north on Twenty-fourth *459Street. One of these buildings, known as the Armstrong Block, was erected on the southeast corner of lot 8, and another, known as the Peery Block, was erected on the then northeast corner of lot 9. The south side of the south wall of the Armstrong Block and the north side of the north wall of the Peery Block are contiguous, and each is just 264 feet south from the northeast corner of lot 7, and extend west from Washington Avenue about 160 feet in a direct line of' the south side or wall of the shed mentioned, and to within about 12 feet of the southeast corner of Ford’s land. The unimproved portion of the ground immediately west of th® Peery Building was therefore in the actual possession of the owners of the building, as much so as the back yard of a residence is in the possession of the owner and occupant of the residence. On March 9, 1874, 10 years before Jenkin® surveyed and platted the streets and blocks of Ogden City,, Fárr conveyed by warranty deed to William Jennings and! William H. Hooper a part of lots 7 and 8 in block 25. Th® ground upon which the shed hereinafter referred to was later erected is a part of the land included in and conveyed by this conveyance. The calls in the deed, as shown by the abstract of title introduced in evidence by Ford, locate the south line or boundary of the land exactly 16 rods (264 feet) south of the north line of lot 7. On January 9, 1877, Jennings and Hooper reconveyed the land last mentioned to Farr. The calls of this deed and the deed above mentioned are identical. No part of the strip of ground (2.2 feet in width) in controversy was included in or covered by either of the deeds. About the year 1879 three of Farr’s sons went into possession of the property above mentioned as his tenants. One of the sonsj. Ezra Farr, was a witness in the case, and testified in part a* follows:
“We put the shed up there; we drew a line there and. thought that would be on our ground. The posts were set. the post holes were dug 2 or 2½ feet. The shed was built. The outside of the south side of the shed was board; the roof iron. It was a fence put up of wood posts and wiring and boards.' Did not occupy anything south of the south line of that shed.”
*460It seems that in the prevailing opinion much, weight is given to the testimony of Ezra Farr, wherein he says that when he and his brothers erected the south side of the shed they “were not particular as to the line,” because the shed was only a temporary structure. I think it is wholly immaterial whether they used the utmost care to place the south side of the shed on the boundary line or were careless and indifferent in that regard. The fact is that the, fence or shed was erected on the boundary line as fixed by the calls in the grantee’s deed, 'and has been maintained there for approximately 33 years. On January 3,1883, Farr conveyed by warranty deed to Corey "Brothers the land described in the deeds of conveyance last mentioned. The calls of the deed are, so far as material here, as follows:
“Commencing 10 rods and 6 feet west of the northeast corner of said lot 7, and running thence west 50 feet; thence south 12 rods; thence west 38 feet; thence south 4 rods; thence east 5 rods and 6 feet; thence north 16 rods to the place of beginning.”
The next to the last call, namely, running “thence east 5 rods and 6 feet” (88 feet), represents, as indicated on the foregoing diagram, the south line or boundary of the land conveyed. A. B. Corey, one of the grantees named in the last mentioned deed, was called as a witness, and testified in part as follows:
“I know the premises in dispute. I remember the shed: * * * It was there when we went there, probably 1883. * * * We never used the premises south of the south wall of the shed. That wasn’t supposed to be ours. "We were fenced off from using anything, and didn’t have occasion to particularly. We didn’t claim any land south of the shed. I understood that David H. Peery was the adjoining owner on the south.”
In 1886 and 1887 George L. Corey, a member of the firm of Corey Brothers, purchased from the other members of the firm their interests in the land mentioned. The calls in the deeds by which these interests were conveyed to him locate the south boundary line of the land exactly in the place where the calls of the deed from Farr to Corey Brothers located *461and fixed it, namely, where the south side or wall of the shed stands. On July 20, 1899, approximately 16 years and 6 months after the land upon which the shed stands was conveyed to Corey Brothers, and approximately 20 years after the shed was erected, George L. Corey, by warranty deed conveyed the land to Ford. The calls of the deed describing and fixing the boundary of the land are as follows:
“Beginning 10 rods and 6 feet west and 198 feet south of the northeast corner of lot 7 in block 25, and running thence west 88 feet; thence south 66 feet; thence east 88 feet; thence north 66 feet to the place of beginning.”
The letter X in lot 8 of the foregoing diagram indicates the land above described. The calls in the deed correspond exactly with the plat attached to and made a part of the abstract of title, The figures on the plat which is incorporated in and made a part of the abstract of title and the figures on the foregoing diagram are taken from, and correspond with, the calls of the deed from Corey to Ford. Ford testified that immediately after he took possession of the land he improved the south wall of the shed, which was out of repair, and that in 1902 he erected a brick building on the ground just north of the shed. On May 9, 1913, Ford had the ground he purchased from Corey surveyed by R. S. Corlew, a civil engineep. The engineer made a “blue print” showing the area of land and its location in lot 8 with reference to the adjoining properties. This is the blue print referred to in the prevailing opinion as “the official map.” Corlew was called as a witness by Ford, and testified in part as follows:
“In making my survey I began at the monument of the intersection of Washington avenue and Twenty-fourth street.”
This monument, as the^ record shows, was established by Jenkins in 1884. The blue print.was offered and received in evidence, and reads:
“Survey of part lot 8, block 25, plat A, beginning 10 rods and 6 feet west and 198 feet south from the northeast corner of lot 7; thence west 88 feet; thence south 66 feet; thence east 88 feet; thence north 66 feet to beginning. ’ ’
This part of the blue print, “the official map,” is not set forth in the prevailing opinion. Corlew further testified:
*462“Following that measurement, the south property line of Ford’s premises was practically contiguous with the south line of the shed. Measuring 198 feet south of the line which is supposed to be the south side of Twenty-fourth street, and then measuring 66 feet, I come to the south side of the shed.”
Corey did not convey, nor is there any claim that he attempted or intended to convey, to Ford the strip of ground in dispute.' The evidence without conflict shows that from about the year 1879 to and including July 20, 1899, approximately twenty years, neither of Ford’s predecessors in interest was in actual or constructive possession of the strip of ground in controversy or any part of it. Nor did any of them, at any time, or on any occasion, so far as this record discloses, claim any interest in or assert any right or title to any of the ground south of the shed. While Corey Brothers owned and were in possession of the land they recognized and accepted the south side or wall of the shed as the south line or boundary of their ground. A. B. Corey, referring to the land described in the deed from Farr to Corey Brothers and in the deed from George L. Corey to Ford, testified that the ground was “fenced off” by the south side of the shed from the land adjoining it on the south. And, as I have stated, Corey further testified that they (Corey Brothers) “never used the premises south of the shed”; that the land lying south of the shed “wasn’t supposed” to be their property; that he “understood” Mr. Peery owned the land south of and contiguous to the shed. At the time Ford purchased the property the south side or wall of the shed had been recognized and accepted by his predecessors in interest, the Coreys, as the boundary line between the land conveyed to him and the ground south of and contiguous to the shed. Ford therefore cannot, under the doctrine of Holmes v. Judge, 31 Utah, 269, 87 Pac. 1009; Young v. Hyland, 37 Utah, 229, 108 Pac. 1124; Rydalch v. Anderson, 37 Utah, 99, 107 Pac. 25; Binford v. Eccles, 41 Utah, 453, 126 Pac. 333; Christensen v. Beutler, 42 Utah, 392, 131 Pac. 666, and Tanner v. Stratton, 44 Utah, 253, 139 Pac. 940, be heard to deny that the boundary line thus recognized and accepted is the true one. This is not a case where a grantee, after he takes possession of the land conveyed to him, dis*463covers that one of the end or side lines of his land as indicated by fences or other improvements is ndt where it is located and described in his deed of conveyance. On the contrary, it is a case where the boundary line in dispute is marked and established by the improvements identically where the calls of the grantee’s deed locate and describe it to be.
There are five lots in block 25 abutting on Washington Avenue. The deeds of conveyance forming the chain of title to the land purchased by Ford and the plat in the abstract of title of Ford’s property, the blue print referred to in the prevailing opinion as “the official map,” as well as the calls in the deeds from Farr to various parties of other parcels of land in lots 7 and 8, referred to and described in the abstract of title mentioned, show conclusively that from 1853 to the time Ford, in 1913, attempted to take possession of the strip of ground in question (approximately 60 years), the boundary lines of the different pieces of property so conveyed were established and have been maintained on the theory that each of these lots (7 and 8) has a frontage on Washington Avenue of 132 feet only. It is apparent that when block 25 was first surveyed and platted, and when the mayor -of Ogden City in 1870 conveyed parcels of land in lots 7, 8, and 9 to the occupants and owners thereof, the area of this block was supposed to be 40 rods by 40 rods, and, as I have stated, each of the lots, 7 and 8, had a frontage on Washington Avenue 132 feet only. It seems, however, that when Jenkins surveyed and platted block 25 in 1884 it was discovered that it had a frontage on Washington Avenue of 40 rods and 7 feet. This was approximately 4 years after the deed from the mayor of Cgden City to Peery, was executed and after large business blocks had been erected on lots 8 and 9, in accordance with the boundary lines theretofore established. Whether this 7 feet of surplus land, so-called, was created by an error or mistake in making the first survey in 1853, or in the survey of 1869, or whether it was created by parties owning land in block 25 that faced and abutted on Twenty-fifth Street, encroaching upon the street to that extent, the record does not disclose, nor is it, in view of the admitted facts, important.
Jenkins, who, as stated, made an official survey of Ogden *464City in 1884 and platted the streets and blocks, in his testimony, referring to the lots in block 25 abutting on Washington Avenue, said:
“They (the lots) are supposed to be equal. They are platted as being equal with the supposed frontage of 132 feet. Block 25 fronting on Washington Avenue is more than five times 132 feet — more than 40 rods- — and I have distributed that (the surplus) equally among the lots.”
But, as I have pointed out, when Jenkins thus undertook to arbitrarily change the established boundaries of the several pieces of property in lots 7 and 8, the Armstrong and Peery Blocks had been constructed. And the record also shows that at that time businéss buildings had been erected on lot 7 fronting on Twenty-Fourth street on property, purchased' by the owners on the theory that lots 7 and 8 extended south 264 feet only. The record title-of these properties shows this. No changes were made in'the boundary lines of lots 7, 8 and 9, so far as the record discloses, until Ford asserted that the land in dispute belonged to him. As I view the record, all that can be said in support of Ford’s theory of the case is that, while each of the lots, 7 and 8, has an actual frontage on Washington avenue of 132 feet only, each lot nevertheless has a frontage on paper of approximately 133.5 feet.
In 2 Devlin on Real Estate, 1032a, the author says:
“When the platter of town lots has set stakes, purchasers may locate their lines accordingly, and such lines cannot be unsettled by a subsequent survey. Notwithstanding errors in locating them, they must control, and the question is not whether they were correctly placed, but whether they were platted by authority, and, relying on them, persons have purchased lots and taken possession.” Le Compte v. Lueders, 90 Mich. 495, 51 N. W. 542, 30 Am. St. Rep. 450.
And again, in section 1032:
“If a survey is subsequently made which changes the location of a larger tract with which, according to the language of the deed, the land conveyed was located, or if the subsequent survey restricts the area of such tract, the title of the grantee is not divested nor his right impaired. Widbur v. Washburn, 47 Cal. 67.
Attention is invited to the decree of distribution in the matter of the estate of David H. Peery, deceased, admitted in evi-*465deuce, wherein the piece of ground in dispute was distributed to the devisees under the will of said Peery and described as being in lot 8, block 25. Reference is also made to the fact that the land is described in the pleadings as being in lot 8. Keeping in mind that when Jenkins surveyed and replatted block 25 in 1884, he, by distributing the so-called surplus land in the block and adding to each lot its pro rata of the excess of ground, increased the width, north and south, of each of the lots 7 and 8 (on the official plat) 1.5 feet. I think it is evident that the decree of distribution of the land in dispute was had merely as a matter of precaution to protect the interests of the devisees under the will of said Perry in the event that the arbitrary act of Jenkins in changing the recognized and accepted boundary lines of the lots mentioned should be judicially approved and upheld. As I view the ease, the decree of distribution has no material bearing on the issues involved. Nor do I think, under the circumstances, the mere fact that the land is described in the pleadings as being in lot 8 is decisive of the case. The south line of Ford’s land is described in the chain of title which Ford put in evidence as being 171 feet west from the northeast corner of block 25 (which point is not in dispute), and 264 feet south from the north boundary line of lot 7, which point is also recognized and established. Nowhere in the chain of title is the land in dispute mentioned, nor is it included in any of the conveyances which constitute the chain of title to Ford’s land. The pleader, looking to the official plat made by Jenkins in 1884, might well allege that the land is in lot 8. And I think it is plain that the strip is referred to in the pleadings as being in lot 8, because it so appears in the plat in which Jenkins, as stated, arbitrarily changed — moved south — the theretofore, as I view the case, recognized and accepted line between lots 8 and 9. There is, however, no uncertainty either in the pleadings or in the evidence respecting the exact location of the land in block 25 or the actual, physical boundary line between lots 8 and 9. It is alleged in the complaint:
“That when said lot No. 9 in said block and plat was platted by said Ogden City, the corners and exterior limits thereof *466were not definitely marked on the land as land platted as aforesaid; that thereafter plaintiff and defendant, and their predecessors in interest, as well as other owners of the land in said lot, determined and located upon said lands the boundary lines of said lot, and also the lands of plaintiff, and erected upon said boundary line, determined as aforesaid, buildings and other structures in conformity with the determination of said last-mentioned boundary line, bounding said surplus on the north side thereof, and plaintiff and defendant and their said predecessors in interest, together with the other owners of the land adjoining the above-described land on the north and on the south of said last-mentioned boundary line, then and there determined said boundary line, and well and truly defined the same upon the ground by the erection of buildings and structures in conformity with said lines, which said determination has been acquiesced in by plaintiff and its predecessors in interest and the owners of lands adjoining plaintiff’s said land on the north side thereof, as above described, for more than 20 years last past; that the defendant now disputes said northern boundary line of plaintiff’s land, and against its will and without its consent has begun excavations upon said last-mentioned tract for the purpose of erecting a building upon plaintiff’s said land, and extending about 2 feet and 6 inches south from said last mentioned, established and recognized boundary line on the north side of said lands. ’ ’
Assuming, but not conceding, that there is a fatal variance between the proof and the allegations of the complaint as to the exact location of the land in question, I submit that equity demands that the cause be remanded to the trial court, with directions to permit plaintiff to amend its complaint to conform to the facts proved, and to modify the judgment accordingly or to grant a new trial. I think it is clear that, if plaintiff, in describing the land in controversy, had used the northeast corner of lot 7, block 25, as the initial or starting point, and then proceeded to locate the land without referring to either lot 8 or lot 9 by name, there would be absolutely no merit to this appeal. Ford introduced in evidence a number of tax receipts for taxes paid by him on his property in lot 8. These receipts show that he was assessed for a strip of ground *46788 feet in length by 2.2 feet in width in excess of what his deed calls for. He testified that he did not know how he “happened” to be so assessed. He also testified that he claimed to be the owner of the ground in controversy; but, on being asked to whom he made his claim, he answered: “I didn’t make it to anybody.” Ford’s alleged possession of the strip of ground consisted in driving his horses into and out of his stables through a door that he cut in the south wall of the shed, piling manure and debris from his stables on the ground south of the shed, and by standing his wagons thereon when not in use. I do not think it will be seriously contended that the use Ford made of the land south of the shed, even when coupled with the payment of the taxes on more land than his deed calls for, vested in him the title to the ground in controversy. If these transactions are held to be sufficient to enable Ford to take and hold the property as his own, then the law recognizes a novel and easy method by which a party may clandestinely confiscate and appropriate to himself his neighbor’s property.
Since the foregoing was written the Chief Justice has also written an opinion in which he favors a remanding of the case, with directions to the lower court to grant a new trial and to permit the parties to amend their pleadings, should they so desire. Without changing or in any way modifying anything contained in this opinion, I fully concur with the Chief Justice in remanding the case for a new trial, with the directions suggested.